UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MARIANELA SUSANA,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-455 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
NY WATERWAY et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

          On June 24, 2021, Defendants filed a letter requesting a conference in anticipation of filing

a motion to compel Plaintiff Marianela Susana to appear at an in-person deposition and to stay

discovery until that deposition is complete. Dkt. 36. Defendants contend that they attempted to

conduct the deposition remotely but were unsuccessful in large part due to Plaintiff’s poor internet

connection. Id. On July 7, 2021, Plaintiff responded that Plaintiff, who is 72 years old, is “afraid

to travel to/from Manhattan, especially through mass transit.” Dkt. 40 at 1. Plaintiff’s counsel has

represented that he “had scheduled an IT assistant to go to Plaintiff’s apartment in the Bronx to

install a WIFI installer and/or booster to provide strong WIFI signal for Plaintiff’s deposition.” Id.

at 1-2.

          In light of these submissions, Defendants’ request for a conference is denied without

prejudice.     The parties shall attempt another remote deposition.        In the event that this is

unsuccessful, Defendants may request another conference with the Court. If the parties need

additional time to complete discovery, they may request an extension of the discovery deadlines in

accordance with 3.B of the Court’s Individual Rules and Practices in Civil Cases.

          The Clerk of the Court is respectfully directed to terminate the motion pending at Docket
Number 36.

      SO ORDERED.

Dated: July 8, 2021             __________________________________
       New York, New York                JOHN P. CRONAN
                                       United States District Judge




                            2
